         Case 4:18-cv-40149-TSH Document 51 Filed 03/08/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
________________________________________________
K.O. and E.O., Jr., by and through their             )
parents and next friends, E.O. and L.J.; and C.J.,   )
by and through his father and next friend F.C.;      )
each individually and on behalf of                   )
all others similarly situated,                       )
                                                     )
                Plaintiffs,                          )
                                                     )
        v.                                           )    C.A. No. 18-40149-TSH
                                                     )
JEFFERSON BEAUREGARD SESSIONS III, Former            )
Attorney General of the United States; KIRSTJEN      )
NIELSEN, Secretary of the United States Department   )
of Homeland Security (DHS); JOHN F. KELLY,           )
White House Chief of Staff; STEPHEN MILLER,          )
Senior Advisor to the President; GENE HAMILTON,      )
Counselor to the Attorney General Sessions;          )
THOMAS HOMAN, former Director of United States       )
Immigration and Customs Enforcement (ICE);           )
RONALD D. VITIELLO, Acting Director of ICE; L.       )
FRANCIS CISSNA, Director of United States            )
Citizenship and Immigration Services (USCIS);        )
KEVIN K. MCALEENAN, Commissioner of United           )
States Customs and Border Protection (CBP); ALEX     )
AZAR, Secretary of the United States Department of   )
Health and Human Services (HHS); SCOTT LLOYD,        )
Director of the United States Office of Refugee      )
Resettlement (ORR); JOHN DOE ICE AGENTS;             )
JOHN DOE CBP AGENTS; and JOHN DOE ORR                )
PERSONNEL,                                           )
                                                     )
                Defendants.                          )
                                                     )

                                     MOTION TO DISMISS

       Plaintiffs K.O., E.O., Jr., and C.J. claim that they were separated from their parents at the

United States-Mexico border when federal authorities arrested Plaintiffs’ parents after they

attempted to enter the United States without documentation. Plaintiffs and their parents have

since been reunited. Nonetheless, Plaintiffs now sue eleven current and former high-ranking
          Case 4:18-cv-40149-TSH Document 51 Filed 03/08/19 Page 2 of 4



government employees for the allegedly unconstitutional government policies and related actions

which Plaintiffs contend resulted in these temporary separations. They sue each individual in his

or her personal capacity and seek money damages from them.

       Defendants are: former White House Chief of Staff John F. Kelly; Senior Advisor to the

President Stephen Miller; former Attorney General (“AG”) Jefferson B. Sessions, III; Counselor

to the AG Gene Hamilton; Secretary of Homeland Security Kirstjen Nielsen; Commissioner of

U.S. Customs and Border Protection Kevin K. McAleenan; former Director of U.S. Immigration

and Customs Enforcement (“ICE”) Thomas Homan; Acting Director of ICE Ronald D. Vitiello;

Director of United States Citizenship and Immigration Services L. Francis Cissna; Secretary of

Health and Human Services Alex Azar; and former Director of the Office of Refugee

Resettlement Scott Lloyd. All defendants move to dismiss all claims against them pursuant to

Rules 12(b)(2), (3), and (6) of the Federal Rules of Civil Procedure. More specifically, the First

Amended Complaint (“FAC”) should be dismissed because first, the Court lacks personal

jurisdiction over any of the Defendants and this district is an improper venue for the lawsuit.

Second, Plaintiffs’ FAC fails to state a claim upon which relief can be granted against

Defendants because: 1) Congress has not allowed for suits against high-level officials based on

the creation of executive policy or its consequences, particularly in the sensitive area of

immigration enforcement; 2) Plaintiffs have access to numerous other processes to address and

vindicate their constitutional claims; and 3) any implied judicial remedy in this novel context is

precluded. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860–63 (2017). Third, all Defendants are entitled

to qualified immunity on all of Plaintiffs’ constitutional and statutory claims. Finally, to the

extent Plaintiffs challenge an act of prosecutorial policymaking, absolute immunity bars their

suit. For these reasons, all claims against Defendants should be dismissed with prejudice.




                                                  2
Case 4:18-cv-40149-TSH Document 51 Filed 03/08/19 Page 3 of 4



                           Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General
                           Civil Division

                           C. SALVATORE D’ALESSIO, JR.
                           Acting Director
                           Constitutional & Specialized Tort Litigation
                           Torts Branch, Civil Division

                           MARY HAMPTON MASON
                           NY Bar No. 2255198, under L.R. 83.5.3(c)
                           Senior Trial Counsel
                           Constitutional & Specialized Tort Litigation
                           Torts Branch, Civil Division

                           /s/ Paul Quast
                           PAUL QUAST
                           CO Bar No. 49154, under L.R. 83.5.3(c)
                           Trial Attorney
                           Constitutional & Specialized Tort Litigation
                           Torts Branch, Civil Division
                           Department of Justice
                           Box 7146 Washington, DC 20044
                           (202) 616-4150
                           paul.c.quast@usdoj.gov

                           Counsel for Defendants




                              3
         Case 4:18-cv-40149-TSH Document 51 Filed 03/08/19 Page 4 of 4



                                  L. R. 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, Defendants’ counsel asserts that he has conferred with

Plaintiffs’ counsel and has attempted in good faith to resolve and narrow the issues presented in

this motion.

                                             /s/ Paul Quast
                                             PAUL QUAST
                                             CO Bar No. 49154, under L.R. 83.5.3(c)
                                             Trial Attorney
                                             Constitutional & Specialized Tort Litigation
                                             Torts Branch, Civil Division
                                             Department of Justice
                                             Box 7146 Washington, DC 20044
                                             (202) 616-4150
                                             paul.c.quast@usdoj.gov

                                             Counsel for Defendants



                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

record for each other party by means of the District Clerk’s CM/ECF electronic filing system on

March 8, 2019.


                                             /s/ Paul Quast
                                             PAUL QUAST
                                             CO Bar No. 49154, under L.R. 83.5.3(c)
                                             Trial Attorney
                                             Constitutional & Specialized Tort Litigation
                                             Torts Branch, Civil Division
                                             Department of Justice
                                             Box 7146 Washington, DC 20044
                                             (202) 616-4150
                                             paul.c.quast@usdoj.gov

                                             Counsel for Defendants




                                                4
